Citation Nr: 0003651	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  98-13 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for ischemic heart disease, 
claimed as secondary to his prisoner of war status.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1943 to 
November 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision of the RO.  



FINDINGS OF FACT

1.  The veteran was a prisoner of war (POW) of the German 
Government for approximately six months during World War II.  

2.  The veteran has presented evidence of a claim of service 
connection for ischemic heart disease which is plausible.  



CONCLUSION OF LAW

The claim of service connection for ischemic heart disease is 
well grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107(a), 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.307, 3.309(c) (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C.A. § 5107(a), the Department of Veterans 
Affairs (VA) has a duty to assist only those claimants who 
have established well grounded (i.e., plausible) claims.  

More recently, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  

Where the determinative issue involves a question of medical 
diagnosis or causation, competent evidence to the effect that 
the claim is "plausible" or "possible" is required.  Epps, 
126 F.3d at 1468.  Further, in determining whether a claim is 
well grounded, the supporting evidence is presumed to be true 
and is not subject to weighing.  King v. Brown, 5 Vet.App. 
19, 21 (1993).  

Where a veteran was a prisoner of war and detained for thirty 
or more days, the following diseases, if manifest to a degree 
of 10 percent or more at any time after active service, will 
be presumed to have occurred in service and shall be service 
connected even though there is no record of such disease 
during service: avitaminosis; beriberi (including beriberi 
heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
psychosis; any of the anxiety states; dysthymic disorder (or 
depressive neurosis); organic residuals of frostbite, if it 
is determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post-
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; and peripheral neuropathy, except where it is 
directly related to infectious causes.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307, 3.309(c).  

Additionally, the note in 38 C.F.R. § 3.309(c) explains that, 
"[f]or purposes of this section, the term beriberi heart 
disease includes ischemic heart disease in a former prisoner 
of war who had experienced localized edema during 
captivity."  

This presumption of in-service occurrence may be rebutted by 
"any evidence of a nature usually accepted as competent to 
indicate the time of existence of inception of disease."  
38 C.F.R. § 3.307(d).  Additionally, "medical judgment will 
be exercised in making determinations relative to the effect 
of intercurrent injury or disease."  Id.  However, "[t]he 
circumstances attendant upon the individual veteran's 
confinement and the duration thereof will be associated with 
pertinent medical principles in determining whether 
disability manifested subsequent to service is etiologically 
related to the prisoner of war experience."  38 C.F.R. 
§ 3.304(e) (1999).  

The veteran's August 1997 claim for VA benefits included a 
three-page statement detailing his claimed disabilities and 
the conditions during his experience as a POW of the German 
Government from December 1944 to April 1945.  The veteran 
recounted that, while a POW, he received no water and little 
food.  Additionally, he stated that, as a POW, he had been 
relocated six times, which involved marches through snow and 
cold temperatures and resulted in painful and frozen feet.  
The veteran also stated that he developed a severely swollen 
right leg after his release from Germany.  

In a September 1997 typed statement, the veteran noted that 
he was not given a medical examination after returning from 
the POW camp, nor after returning to the United States of 
America from Europe, nor before reporting to his next 
military assignment after returning from Europe.  With this 
statement, the veteran enclosed copies of his May 1945 ex-
prisoner of war identity card, registration card, Purple 
Heart medal, POW camp identification tag, and a copy of a 
September 1951 notice of a monetary award issued to cover his 
December 1944 to April 1945 internment.  

An October 1997 VA report of miscellaneous neurological 
disorders examination noted an impression of distal 
peripheral neuropathy, more in the veteran's lower 
extremities.  The report also noted that the distal 
peripheral neuropathy might be related, in part, to the 
veteran's POW experience and that it was also a complication 
of his diabetes.  

In February 1998, the RO found that the veteran's service 
medical records were unavailable based on a response from the 
National Personnel Records Center, which stated that the 
veteran's service medical records might have been destroyed 
by a 1973 fire, and that that agency failed to respond to a 
request to obtain the veteran's medical records from 
alternate sources.  

The veteran's representative submitted an April 1998 request 
to amend the veteran's claim for VA benefits to include a 
claim of service connection for ischemic heart disease.  

The record also included an undated VA Former POW Medical 
History in which the veteran indicated that, while he was a 
POW, he experienced the following:  physical torture; forced 
marches; frostbite; a 45 pound weight loss; dysentery; 
numbness, tingling or pain in his fingers or feet; aches and 
pains in his muscles and joints; swelling in his joints; 
swelling of his legs and/or feet; and beriberi.  

A June 1998 report of VA heart and hypertension examination 
noted that the veteran had been a POW during World War II and 
that the veteran's file contained no documented history of 
beriberi heart disease.  The report also noted that the 
veteran's ischemic heart disease had not been associated 
statistically with beriberi heart disease, even if it were 
present.  Additionally, the report noted that the veteran's 
type II diabetes mellitus and hypertension were predisposing 
factors to the development of ischemic heart disease.  The 
report also noted that it was the opinion of the examiner 
that there was no relationship between the veteran's POW 
status and any potential beriberi heart disease with his 
ischemic heart disease.  Furthermore, the report noted that 
the veteran's coronary artery disease was more likely related 
to his type II diabetes mellitus and chronic hypertension.  

In a June 1998 rating decision, the RO noted that the Former 
POW Medical History was incomplete and informed the veteran 
that service connection for ischemic heart disease was 
denied.  The rating decision noted that, although the veteran 
was a former POW and claimed swelling of his lower 
extremities while a POW, the medical evidence indicated that 
there was no relationship between the veteran's POW status 
and any potential beriberi heart disease with his ischemic 
heart disease and that his ischemic heart disease was most 
likely due to his type II diabetes mellitus and chronic 
hypertension.  

The record indicates that the veteran was a former prisoner 
of war for thirty or more days.  The record contains no 
direct diagnosis of ischemic heart disease, but it does 
contain the June 1998 VA report of heart and hypertension 
examination which refers to "his ischemic heart disease."  
At least for well-groundedness purposes, the medical evidence 
referring to the veteran's current ischemic heart disease, 
when considered with the veteran's assertions that he 
experienced swelling of his lower extremities while a POW, 
and the presumption of service connection established by 
38 U.S.C.A. § 1112(b) and 38 C.F.R. §§ 3.307 and 3.309(c), 
establishes a well-grounded claim.  



ORDER

As the claim of service connection for ischemic heart disease 
is well grounded, the appeal to this extent is allowed, 
subject to further action discussed hereinbelow.





REMAND

If a veteran was a POW for thirty or more days, with a 
diagnosis of beriberi heart disease, the beriberi heart 
disease would be presumed service connected, absent medical 
evidence sufficient to rebut that presumption, as detailed 
hereinabove.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309(c).  The "diagnosis" of ischemic heart disease in the 
June 1998 VA medical report was not a direct diagnosis, but 
rather a statement which referred to a disease the veteran 
presumably had.  Furthermore, the report noted that the 
veteran's ischemic heart disease was more likely due to the 
veteran's hypertension and type II diabetes mellitus.  

However, the Board finds that the June 1998 VA medical report 
suggests the possibility that it was issued in the absence of 
the details of the veteran's experiences as a POW.  Indeed, 
although the veteran's Former POW Medical History indicated 
that the veteran believed he had acquired beriberi during his 
captivity, the June 1998 VA medical report noted that the 
veteran's file contained no documented history of beriberi 
heart disease.  Although the veteran's history of 
hypertension and type II diabetes mellitus were discussed 
throughout the medical report and listed as contributing 
factors for the development of ischemic heart disease, no 
evaluation was made of the circumstances and duration of the 
veteran's confinement as a POW and the impact of those 
conditions as to the veteran's development of ischemic heart 
disease.  38 C.F.R. § 3.304(e) specifically states 
that"[t]he circumstances attendant upon the individual 
veteran's confinement and the duration thereof will be 
associated with pertinent medical principles in determining 
whether disability manifested subsequent to service is 
etiologically related to the prisoner of war experience."  

Here, when "determining whether [the] disability manifested 
subsequent to service [wa]s etiologically related to the 
prisoner of war experience" the report merely stated that 
"[t]he patient was a prisoner of war in WWII."  38 C.F.R. 
§ 3.304(c).  Given that the VA medical evidence does not 
directly provide a diagnosis of ischemic heart disease and 
that the VA medical evidence does not address circumstances 
of the veteran's POW experience, an additional VA examination 
must be scheduled.  

In light of the foregoing, the Board is REMANDING this case 
for the following action:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the claimed ischemic 
heart disease since service.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and likely etiology of the claimed 
ischemic heart disease.  The claims 
folder must be made available to and 
reviewed by the examiner prior to the 
requested examination.  All indicated 
tests must be conducted.  The veteran 
should elicit from the veteran and record 
a full clinical history, to reflect 
consideration of the likely conditions 
and duration of the veteran's POW 
experience.  Based on his/her review of 
the case, the examiner should provide an 
opinion as to whether the veteran suffers 
from current disability due to beriberi 
heart disease or ischemic heart disease 
and experienced "localized edema" during 
his period of captivity as a POW.  A 
complete rationale for each opinion 
expressed must be provided.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should conduct a review of the veteran's 
claim of service connection for ischemic 
heart disease.  Due consideration should 
be given to all pertinent laws and 
regulations.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995); Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  In taking this action, the 
Board implies no conclusion as to any ultimate outcome 
warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  

		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 



